Per CUBIAM.
— It appears from the petition and exhibits thereto attached, and from the return of the defendant to the writ, that the defendant, as judge of the district court of the second judicial district, did, on the fifteenth day of May, 1902, without application therefor, and without notice to plaintiff, who had no opportunity whatever of presenting his defense, make an order disbarring the plaintiff from practicing law as an attorney in all the courts of this state. Said order is void, because the judge had no jurisdiction to make the same. Said order should be annulled, and it is therefore ordered by this court that the said order be, and the same hereby is, annulled. No costs to be taxed.